       Case: 1:21-cv-03466 Document #: 17 Filed: 08/05/21 Page 1 of 2 PageID #:57




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


 STACY DEEMAR,                                     )
                                                   )
          Plaintiff,                               )
                                                   )
 v.                                                ) Case No. 1:21-cv-3466
                                                   )
 BOARD OF EDUCATION OF THE CITY                    ) Judge Robert M. Dow, Jr.
 OF EVANSTON/SKOKIE (“DISTRICT                     )
 65”), et al.,                                     )
                                                   )
          Defendants.                              )
                                                   )
                                                   )



                                     JOINT STATUS REPORT


         In accordance with this Court’s June 29, 2021 Order, Plaintiff and Defendants hereby file

the following Joint Status Report:

      1. This is an action brought pursuant to the Equal Protection Clause of the Fourteenth

         Amendment and Title VI of the Civil Rights Act of 1964.

      2. On June 29, 2021, Plaintiff filed a Complaint challenging Defendants’ race-based

         programming and curriculum. (Doc. 1.)

      3. Plaintiff served Defendants with copies of the Complaint on July 14, 2021. (Docs. 9-12.)

      4. On July 28, 2021, Defendants filed an Unopposed Motion for Extension of Time to Answer

         or Otherwise Respond to Plaintiff’s Complaint. (Doc. 16.)

      5. In light of the pending Motion before this Court, the parties respectfully await a ruling

         regarding upcoming deadlines before submitting a proposed case management schedule.
     Case: 1:21-cv-03466 Document #: 17 Filed: 08/05/21 Page 2 of 2 PageID #:58




Respectfully submitted, this 5th day of August, 2021.




 /s/Nicki B. Bazer                                        /s/ Celia H. O’Leary
 Nicki B. Bazer                                           KIMBERLY S. HERMANN
 Michael A. Warner, Jr.                                   GA Bar No. 646473
 R. Jason Patterson                                       BRADEN H. BOUCEK
 FRANCZEK P.C.                                            TN BPR No. 021399
 300 South Wacker Drive, Suite 3400                       CELIA H. O’LEARY
 Chicago, IL 60606                                        GA Bar No. 747472
 (312) 986-0300                                           Southeastern Legal Foundation
 nbb@franczek.com                                         560 W. Crossville Road, Suite 104
 maw@franczek.com                                         Roswell, GA 30075
 rjp@franczek.com                                         Telephone: (770) 977-2131
                                                          khermann@southeasternlegal.org
 Attorneys for Defendants                                 bboucek@southeasternlegal.org
                                                          coleary@southeasternlegal.org


                                                          WHITMAN H. BRISKY
                                                          ARDC No. 297151
                                                          TERRY S. LU
                                                          ARCD No. 6313383
                                                          Mauck & Baker, LLC
                                                          1 N. LaSalle St., Suite 600
                                                          Chicago, IL 60602
                                                          Telephone: (312) 726-1243
                                                          wbrisky@mauckbaker.com
                                                          tlu@mauckbaker.com


                                                          Attorneys for Plaintiff




                                               2
